DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 18 June 2021 has been entered.  Claims 1-10 have been amended.  Claims 11-13 have been newly added.  Claims 1-13 are currently pending.

Response to Arguments
The 35 U.S.C. §101 rejection of claims 8 and 9 has been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 9-10 of Applicant’s Remarks dated 18 June 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses methods and systems to control the wipers of a vehicle by receiving weather information of a region around the vehicle and an image of the environmental conditions surrounding the vehicle.  The prior art does not disclose the 
The closest prior art being Young et al., Korean Patent Application No. KR 20180051745 (A) discloses a method for actively controlling a vehicle wiper system in correspondence to various weather environmental conditions around the vehicle.  The method and system provides a wiper control system that comprises a server that acquires and stores weather information of geographical regions, an image sensor on the vehicle that photographs an atmospheric image of the environment around the vehicle and a controller that receives the weather information for the region surrounding the vehicle and the current image outside the vehicle and determines a front view pollution level based on the weather information and the provided image and then uses the provided determination to control the wipers of the vehicle.  The system also includes a fog index display that indexes the front view pollution level determined by the controller and generates a fog index and displays the fog index inside the vehicle. 
Alger et al., U.S Publication No. 2016/0318368 discloses a system and method for controlling air quality within an interior of a vehicle.  Air quality data is received from a vehicle mounted sensor of the vehicle, and at least one of a sensor of another vehicle, an external environment sensor, or a remotely located information source system.  A first air quality measure is determined for an external environment exterior to the vehicle and a second air quality measure of an internal environment of the vehicle is determined based on the air quality data.  At least one control signal to send to a climate 

With respect to the independent claims, the claimed limitations “the at least one vehicle or the server generates, based on the image and the humidity, floating substance information on an atmospheric floating substance around the at least one vehicle, the server stores at least one pair of the floating substance information and the imaging position corresponding thereto, and provides display information to a client, the display information including the at least one pair of the stored floating substance information and the stored imaging position corresponding thereto, and a floating substance presence area, based on the display information that includes the floating substance information and the imaging position, is superimposed and displayed on a map” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668